Citation Nr: 9908080	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for major depression or 
dysthymia, and obsessive compulsive personality disorder.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Cheyenne, Wyoming, Medical and Regional Office Center (M&ROC) 
of the Department of Veterans Affairs (VA).  

The Board notes that in his March 1996 substantive appeal the 
veteran withdrew the issue of entitlement to service 
connection for fetishism.  Therefore, the Board finds the 
issues listed on the title page of this decision are the only 
matters presently developed for appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the M&ROCs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that in a March 1999 informal hearing 
presentation, the veteran's service representative argued 
that a request for a personal hearing before a Board Member 
had not been withdrawn.  The Board notes that the veteran has 
not been provided a hearing before a Board Member, and that 
the record is unclear as to whether he has withdrawn his 
request for a personal hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
M&ROC for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the M&ROC as soon as 
it may be feasible.  Notice should be 
sent to the veteran and his service 
representative.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to the appeal at that time.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is notified by 
the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 3 -


